Exhibit 10.1

AMENDMENT NO. 1

TO

FOURTH AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT

OF

DIVIDEND CAPITAL TOTAL REALTY OPERATING PARTNERSHIP LP

This Amendment No. 1 (this “Amendment”) to the Fourth Amended and Restated
Limited Partnership Agreement of Dividend Capital Total Realty Operating
Partnership LP (the “Partnership”) is executed as of November 9, 2012 by
Dividend Capital Diversified Property Fund Inc., a Maryland corporation, in its
capacity as the sole general partner of the Partnership (the “General Partner”).

RECITALS

WHEREAS, the Partnership was formed on April 12, 2005 as a limited partnership
under the laws of the State of Delaware, pursuant to a Certificate of Limited
Partnership filed with the Office of the Secretary of State of the State of
Delaware on April 12, 2005;

WHEREAS, the Partnership is governed by, and the respective rights and
obligations of the General Partner and the Limited Partners of the Partnership
are set forth in, that certain Fourth Amended and Restated Limited Partnership
Agreement, dated as of July 12, 2012 (the “Partnership Agreement”). Capitalized
terms used herein but not otherwise defined shall have the meanings ascribed to
them in the Partnership Agreement;

WHEREAS, the General Partner desires to amend the definition of “Specified
Redemption Date” in the Partnership Agreement; and

WHEREAS, pursuant to Article 11 of the Partnership Agreement, the General
Partner is entitled to effect this Amendment without the consent of the Limited
Partners.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
General Partner hereby agrees as follows:

1. Amendment. The definition of “Specified Redemption Date” in the Partnership
Agreement is hereby amended to read as follows:

“SPECIFIED REDEMPTION DATE” means the last business day of the month of the day
that is forty-five (45) days after the receipt by the General Partner of the
Notice of Redemption.

2. Ratification. The Partnership Agreement and its terms and provisions, as
modified by this Amendment, are hereby ratified and affirmed, and shall remain
in full force and effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed as of the day and year
first above written.

 

GENERAL PARTNER: DIVIDEND CAPITAL DIVERSIFIED PROPERTY FUND INC., a Maryland
corporation By:  

/s/ GUY M. ARNOLD

Name:   Guy M. Arnold Title:   President